Citation Nr: 9924014	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-27 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant, B. B., W. M., J. T, and N. T.


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
September 1945.  He was incarcerated as a prisoner of war 
(POW) of the German Government from November 16, 1944, to 
May 1, 1945.  He died on February [redacted], 1996.  The 
appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 28, 1996, rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) which denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  In connection with her appeal, she 
testified at hearings at the RO on January 16, 1997, and 
October 22, 1998, together with several witnesses.

At the time of the veteran's death, an appeal was pending 
before the Board involving several issues, including the 
question of whether the veteran's previously disallowed claim 
for service connection for hypertension had been reopened by 
the submission of new and material evidence.  The United 
States Court of Veterans Appeals (redesignated as of March 1, 
1999, as the United States Court of Appeals for Veterans 
Claims) (Court) has held, however, that, as a matter of law, 
veterans' claims do not survive their deaths.  Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994), Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  Consequently, the 
present claim by the veteran's widow is separate and distinct 
from any claim filed by the veteran and is unaffected by 
adjudication of claims during the veteran's lifetime.
 
The appellant has asserted several times that she is claiming 
entitlement to "DIC."  However, the claim has been 
developed as one for service connection for the cause of the 
veteran's death, with no consideration of the provisions of 
38 U.S.C. § 1318.  As noted by the United States Court of 
Appeals for Veterans Claims, VA is obligated to consider the 
provisions of 38 U.S.C. § 1318, even in cases in which a 
total rating is not actually in effect at the time of the 
veteran's death.  Green v. Brown, 10 Vet.App. 111 (1997); 
Wingo v. West, 11 Vet.App. 307 (1998).  Because the RO has 
not decided the question of whether dependency and indemnity 
compensation is warranted under the provisions of 38 U.S.C. 
§ 1318, this issue is not before the Board.  The RO is 
invited to take appropriate action in response to the 
appellant's claim 


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1996, at the age 
of 72.

2.  The cause of death shown on the official certificate of 
death was cardiorespiratory arrest due to probable myocardial 
infarction.  

3.  During his lifetime, the veteran established service 
connection for a psychiatric disorder (classified as post-
traumatic stress disorder and major depression), evaluated as 
70 percent disabling from July 23, 1991.  

4.  The record does not contain competent evidence that the 
underlying disease process which led to a probable myocardial 
infarction was manifest during service or until a number of 
years after separation.  

5.  The record does not include competent evidence that 
during service the veteran had localized edema or beriberi 
while interned as a POW or that his death was related to the 
veteran's internment as a POW.  

6.  The evidence does not include competent evidence that the 
service-connected psychiatric disorder contributed 
substantially or materially to the veteran's death or so 
debilitated him as to render him less capable of resisting 
the effects of the primary cause of death.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 1154, 1310, 5107, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309, 3.312 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died on February [redacted], 1996, at the St. 
Vincent Health Center in Erie, Pennsylvania, at the age of 72.  
According to the official certificate of death, he died of 
cardiorespiratory arrest due to probable myocardial 
infarction.  No additional disorders were listed as 
contributory causes of death.  No autopsy was performed.  
During his lifetime and at the time of his death, service 
connection was in effect for post-traumatic stress disorder 
(PTSD) with major depression, rated 70 percent disabling 
since July 23, 1991.  

The veteran's service medical records contain no reference to 
complaints or clinical findings of cardiovascular disease or 
beriberi.  On examination for separation from service, the 
heart was reported as normal.  Blood pressure was 110/70.  

The veteran was hospitalized at a VA hospital in October and 
November 1959 for a disorder unrelated to the present appeal.  
The summary of findings on physical examination contains a 
notation that "cardiovascular is essentially normal."  

The veteran filed his initial application for VA disability 
compensation in September 1985.  A VA former prisoner-of-war 
protocol examination was conducted in 1985 on various dates 
beginning in May 1985.  A history of hypertension since 1968 
was noted.  The current blood pressure was 140/82.  The 
diagnoses included hypertension, essential, controlled.  On a 
report of medical history, the veteran did not respond to a 
question as to whether his POW incarceration involved his 
having beriberi.  He reported a weight loss of 30 to 
40 pounds.  

In an October 1979 statement submitted by the veteran in 
1986, a private physician, W. S. Makarowski, M.D., reported 
that he had examined the veteran the previous month for 
various disorders, including hypertension.  The veteran had 
mentioned to him that he had his blood pressure checked 
regularly at work and that the values obtained appeared to be 
lower than those obtained in Dr. Makarowski's office.  The 
readings on examination varied from 90 to 100 in diastolic 
pressure and from 158/184 in systolic pressure.

The veteran underwent a VA examination in December 1992.  He 
reported to the physicians who performed both eye and 
cardiovascular examinations that he had been treated for 
hypertension since 1945.  He claimed that he had been on 
medication for the last 25 to 30 years.  The diagnosis on 
examination of the cardiovascular system was hypertension, 
apparently under control with drugs.  Statements dated in 
June 1992 and January 1994 are of record from A. Kosenko, 
M.D., who first saw the veteran in 1992 on referral from 
F. Pregler, D.O.  He reported that the veteran had been 
hypertensive since 1945 and was thought to have renal 
insufficiency secondary to hypertensive and atherosclerotic 
nephrosclerosis.  In the latter statement, Dr. Kosenko 
indicated that the hypertension had been difficult to 
control.  Also received was a January 1994 note from 
Dr. Pregler to the effect that the veteran suffered from 
hypertension.

During his lifetime the veteran submitted statements from a 
number of service associates, including [redacted], 
[redacted], and L. Caplan, M.D.  The material from 
Dr. Caplan, who was a flight surgeon and also a former POW, 
discussed in detail the treatment received from the Germans 
and the medical condition of the prisoners.

The appellant testified at a hearing at the RO on January 16, 
1997, accompanied by several family members and Mr. [redacted] 
[redacted], an associate of the veteran during service.  She 
testified at length concerning post service health problems 
of the veteran involving various disorders.  With respect to 
high blood pressure, she indicated that he had been 
hypertensive as long as she knew him (she met him just after 
he left military service and they were married less than a 
year after his 


separation) and that his blood pressure was irregular and 
would go up and down.  Submitted at the hearing were 
miscellaneous additional documents, including two statements 
from Mr. [redacted], a copy of a decision involving Mr. 
[redacted] own appeal to the Board on an unrelated issue, and 
a photocopy of a Disabled American Veterans publication.

Received from the appellant in January 1997 were additional 
medical records, including copies of reports from the 
veteran's terminal hospitalization on February [redacted], 
1996, and various private medical records from Dr. Pregler, 
Dr. Makarowski, and Dr. Kosenko covering various dates from 
1979 to 1996, some of which were already of record.

Other evidence received in support of the claim consists of a 
January 1997 statement from the veteran's daughter describing 
health problems he experienced during his lifetime.  A copy 
of the March 1997 issue of the ex-POW bulletin discusses the 
state of the law providing for the granting of service 
connection for the cause of death of a former POW who died 
from ischemic heart disease.  An excerpt from this text 
discusses changes in the law with respect to service 
connection presumptions for various disabilities.

In October 1997, a VA physician was asked to review the 
veteran's claims file following a request for such review by 
the veteran's representative.  The physician indicated that 
there was no history of swelling of the legs or feet which 
would relate the subsequent development of ischemic heart 
disease to the veteran's POW experience.

The appellant appeared at a further hearing at the RO on 
October 22, 1998.  

II.  Analysis

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  A number of specific 
disabilities enumerated in the statute and in VA regulations, 
including arteriosclerotic heart disease and hypertension, 
are presumed by law to have been incurred in service if shown 
to have been manifest to a degree of 10 percent or more 
within one year following the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).  

When a disability is not initially manifest during service or 
within an applicable presumptive period, service connection 
may nevertheless be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d).  

Service connection for the cause of death can also be granted 
if the evidence establishes that service-connected disability 
constituted a contributory cause of death.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service- connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, with debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c) (1998).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  First, there must be competent 
medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  
See also Caluza v. Brown, 7 Vet. App. 498 (1995); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  

In this case, the underlying cause of the veteran's death was 
determined to have been a myocardial infarction.  Coronary 
artery disease was diagnosed during the veteran's final 
hospitalization on February [redacted], 1996, but the record 
does not contain any medical evidence which would tend to show 
that such disease was present during the veteran's period of 
active military service more than 40 years earlier or during 
the one-year presumptive period following separation from 
service during which coronary artery disease due to 
arteriosclerosis, if then manifest, would have been presumed 
to have been incurred during service.  In the absence of such 
evidence, the element of a well-grounded claim requiring 
service incurrence is not satisfied with respect to coronary 
artery disease.

The appellant's contentions are directed in large part toward 
supporting the premise that the hypertension for which the 
veteran received treatment for many years had been present 
since service and was a factor in bringing about the 
myocardial infarction.  On their face the medical records 
currently available to the Board do not support this medical 
theory.  Though coronary artery disease was reported during 
the veteran's final hospitalization, it was not recorded that 
the hypertension was a factor in precipitating the 
infarction.  No other so establishing is of record, and the 
Board is precluded by law from using its own independent 
medical judgment as the basis for medical determinations.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, even 
if competent evidence were of record to show that 
hypertension was part of the same disease process that 
culminated in the infarction, there is no medical evidence of 
record dated earlier than 1979 showing a diagnosis of 
hypertension.

To support her allegation that hypertension had been present 
since 1945 or earlier, the appellant has submitted a number 
of medical records which contain references to a history of 
hypertension and treatment for hypertension since 1945, and 
the same history is repeated in various VA medical records.  
These histories are clearly the result of information 
provided by the veteran himself which is not clinically 
corroborated.  A veteran's self-reported history of the onset 
of his condition, as recited in medical records, is not 
competent medical evidence to render a claim well grounded.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  With respect to 
the appellant's own written and oral statements, the Court 
has held that lay testimony concerning the existence of a 
current disability or other matters related to the appeal 
"must...be accepted as true for the purpose of determining 
whether the claim is well grounded...[except] when the 
evidentiary assertion is in inherently incredible or when the 
facts asserted are beyond the competence of the person making 
the assertion," King v. Brown, 5 Vet. App. 19, 21 (1993), and 
has further held that lay testimony may constitute competent 
evidence for the purpose of describing symptoms or 
manifestations of a disease.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  In this case, while the statements 
that the veteran had elevated blood pressure readings since 
1945 are thus presumed to be true, the question of whether of 
any such readings represented essential hypertension 
constituting a chronic service connectable disorder 
represents a medical determination that can be made only by a 
medical professional.  The Court has held that a lay person 
can provide probative eyewitness evidence of visible symptoms 
but is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The appellant's testimony on 
medical matters does not constitute the kind of competent 
evidence required to satisfy the element of a well-grounded 
claim requiring direct or presumptive incurrence in service.  
Grottveit, Id.  

Since the veteran died of a probable myocardial infarction, a 
form of ischemic heart disease (i.e., deficiency of blood 
supply to the heart muscle due to obstruction or constriction 
of the coronary arteries.  See Dorland's Illustrated 
Dictionary, 28th edition, 681), and the veteran was a former 
prisoner of war, the appellant's claim must be considered in 
light of a legal presumption available to former POW's (or 
those who stand in the place of a POW, as does the 
appellant), and claims that a disability was due to POW 
internment.  For a former POW having not less than 30 days of 
internment, service connection may be established by 
presumption for beriberi (including beriberi heart disease) 
if such disease becomes manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1112(b) (West 1991 & Supp. 1998) 38 C.F.R. §§ 3.307(a)(5), 
3.309(c) (1998).  Effective August 24, 1993, beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who experienced localized edema during captivity.  In 
this case, the evidence does not contain any reference to 
beriberi or beriberi heart disease experienced by the veteran 
while a POW.  No such disease was reported at any time during 
service or after service, and the veteran did not report 
either disorder on his POW protocol examination in 1985.  
Likewise, the official records do not contain any reference 
to localized edema during service.  

In considering the significance to be attached to the absence 
of such findings in service, additional law and regulations 
must be considered.  Section 1154(b) of title 38, United 
States Code relaxes the evidentiary requirements that need to 
be satisfied by combat veterans seeking to establish service 
connection for disabilities claimed to have been incurred in 
service:  

In the case of any veteran who engaged in 
combat with the enemy in active service . 
. . the Secretary shall accept as 
sufficient proof of service-connection of 
any disease or injury alleged to have 
been incurred in or aggravated by such 
service satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service, and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  Service-
connection of such injury or disease may 
be rebutted by clear and convincing 
evidence to the contrary.  The reasons 
for granting or denying service-
connection in each case shall be recorded 
in full.  

38 U.S.C.A. § 1154(b) (West 1991); see also 38 C.F.R. § 
3.304(d) (1997).  

Where disability compensation is claimed by a former POW, a 
VA regulation, 38 C.F.R. § 3.304(e) (1998) provides 
additionally in pertinent part:

[O]mission of history or findings from 
clinical records made upon repatriation 
is not determinative of service 
connection, particularly if evidence of 
comrades in support of the incurrence of 
the disability during confinement is 
available . . . . The circumstances 
attendant upon the individual veteran's 
confinement and the duration thereof will 
be associated with pertinent medical 
principles in determining whether 
disability manifested subsequent to 
service is etiologically related to the 
prisoner of war experience.  
Even under these relaxed evidentiary standards, the record 
contains no competent evidence of the facts required to 
permit application of the lifetime presumption.  
Notwithstanding the absence of medical records from the 
period of internment or at repatriation, there are no other 
service records referring to beriberi, heart disease or 
localized edema.  The record contains numerous statements 
from fellow POWs concerning the hardships, deprivations and 
horrors of the POW internment, but none refers to beriberi, 
heart disease, or localized edema.  Perhaps most telling is 
the extensive information recorded by Dr. Leslie Caplan, a 
flight surgeon, concerning the medical problems experienced 
by his fellow prisoners.  Malnutrition and dysentery were 
among the many diseases listed, but there was no reference to 
beriberi or beriberi heart disease.  The present existence of 
ischemic heart disease is not by itself sufficient to trigger 
the lifetime presumption; the specified findings in service 
must likewise be documented.

At the time of the veteran's death, the only disability for 
which service connection had been established was a 
psychiatric disorder, PTSD with major depression, rated 
70 percent disabling.  The record does not contain any 
competent medical evidence which would tend to establish that 
the service-connected psychiatric disorder caused the onset 
of coronary artery disease or that it contributed 
substantially or materially or aided or lent assistance to 
the production of death.  In support of her claim, the 
appellant has submitted a POW publication which refers to 
claimed scientific evidence that supports the conclusion that 
severe and continuing emotional stress such as that from PTSD 
can play an important role in the subsequent development of 
cardiovascular disease, including high blood pressure and 
stroke.  This type of publication, citing medical principles 
only, does not constitute competent medical evidence 
concerning the cause of the cardiac disease in the veteran's 
individual case.  The rule that has evolved from decisions by 
the Court is that generic medical literature which does not 
apply medical principles regarding medical causation or 
etiology to the facts of an individual case does not provide 
competent evidence to provide a nexus between post service 
disability and military service.  See Libertine v. Brown, 
9 Vet. App. 521, 523 (1996), Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Sacks v. West, 11 Vet. App. 314 
(1998).

The appellant has also attempted, through written statements, 
hearing testimony, and written statements by family members 
and other individuals, to argue in a broader sense that the 
veteran's POW experience resulted in a variety of post 
service health problems which contributed to bringing about 
his death.  The various statements refer to skin problems, 
eye problems, and various orthopedic problems as well as 
hypertension as claimed sequelae of POW incarceration.  It is 
relevant that service connection was denied for a number of 
disorders during the veteran's lifetime, including a skin 
disorder, an ear disorder, an eye disorder, hypertension, and 
degenerative joint disease of the knees.  The appellant is 
not seeking to identify any specific one of these disorders, 
other than hypertension, as a specific cause of death but 
instead urges the proposition that the veteran's POW 
experience as a whole prompted the decline in his health that 
led to death.  However, the claim cannot be discussed 
meaningfully under the law without consideration of the 
specific disorders shown in the record as disability 
qualifying for individual grants of service connection and 
recognition as individual causes of death.  In any case, the 
record contains no competent medical evidence that would 
serve to substantiate the appellant's allegations.  In the 
absence of such evidence, her own theories on medical matters 
are not entitled to any weight in adjudicating the claim.  
Where the determinative issue on appeal involves medical 
causation, competent medical evidence is required to render 
the claim well grounded.  Grottveit Id.  The Court has stated 
that "[l]ay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and cannot be considered by the Board."  Hyder v. Derwinski, 
1 Vet. App. 221, 222 (1991).

At the appellant's second hearing at the RO, her 
representative sought to challenge an October 1997 opinion by 
a board physician by arguing that the Court, in the case of 
Austin v. Brown, 6 Vet. App. 547 (1994), had established the 
broad principle that the VA was not allowed to use its own 
doctors to obtain medical opinions for the purpose of denying 
veterans' claims.  However, the Court has at no time 
established such a rule.  The decision in Austin pertained to 
whether the Board had complied with various regulations and 
Chairman's Memoranda regarding the procurement and use of 
medical opinions for use in adjudication at the Board level.  
It did not prohibit either the Board or the RO's from 
obtaining medical opinions from VA physicians.  In this case, 
the October 1997 opinion was requested by The American 
Legion, and the appellant and that organization had ample 
time to respond before the opinion was used for further 
adjudication.  As it turns out, the opinion has no effect on 
the outcome of the present appeal since the finding that the 
claim was not well grounded is based on the absence of the 
requisite findings during service and that would have been 
the case even if the opinion had not been obtained.  

In the absence of a well-grounded claim, service connection 
must be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
Although the RO did not specifically cite the absence of a 
well-grounded claim as the basis for the denial of service 
connection, this omission constitutes harmless error.  
Meyer v. Brown, 9 Vet. App. 425 (1996).  The RO's failure to 
adjudicate the question of well groundedness did not result 
in prejudice to the veteran; to the contrary, by adjudicating 
the claims as if they were well grounded, the veteran 
received a greater degree of consideration than would have 
been required for a well-groundedness determination.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



